Citation Nr: 0506574	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, diagnosed as a generalized anxiety disorder and a 
major depressive disorder, recurrent.  

2.	Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in December 2003.  


FINDINGS OF FACT

1.	A psychiatric disorder, diagnosed as a generalized anxiety 
disorder and a major depressive disorder is medically linked 
to a verified in-service event.

2.	Degenerative joint disease of the lumbar spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.	A psychiatric disorder, diagnosed as a generalized anxiety 
disorder and a major depressive disorder was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.	Degenerative arthritis of the lumbar spine was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, the veteran was furnished a letter in November 2002 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant for 
information as to any evidence that pertains to the claim 
that he wished VA to try to obtain.  It is also noted that 
the denial giving rise to this appeal was made prior to the 
enactment of the VCAA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for a Psychiatric Disorder

The veteran is claiming service connection for a psychiatric 
disorder, including a claim for post-traumatic stress 
disorder (PTSD).  Review of the service medical records shows 
no complaint or manifestation of a psychiatric disability.  
The records do show that in April 1969 shows that the veteran 
was involved in an automobile accident and was hit on the 
right side of his head.  He reported being unconscious for 20 
to 30 minutes.  He complained of a headache in the right 
temple that was throbbing in nature.  X-rays of the skull 
showed normal skull series.  Physical examination showed no 
sign of injury on the head, no bruise, ecchymosis or 
lacerations.  Pupils were reactive to light; cranial nerves 
were grossly intact, and no neurological deficiencies were 
noted.  On examination for separation from service 
psychiatric clinical evaluation was normal.  

The veteran was hospitalized at a VA facility in September 
and October 1999.   The notes of hospitalization and 
treatment show complaints of chronic joint pain, and 
depression because of the pain.  Diagnoses included alcohol 
dependence, in full remission; major depression, recurrent, 
secondary to chronic pain per history; and personality 
disorder, not otherwise specified.

A December 1999 Psychiatry Assessment note reflects that the 
veteran reported becoming homeless after he abandoned the 
militia/mercenary group he was living with for 5 years, and 
had no where to go.  He reported alcohol dependence that 
began with service in the army.

In January 2001, the veteran was referred to a Trauma 
Recovery Program for evaluation and treatment of PTSD.  The 
examiner noted that the veteran answered questions openly and 
honestly, and did not over-endorse symptoms.  He displayed a 
strong desire to reduce his psychological symptoms and 
appeared motivated for both evaluation and treatment.  He 
underwent a detailed evaluation and psychological testing.  
The examiner noted that psychological testing indicated the 
veteran approached the testing in an honest and 
straightforward manner, and therefore, results can be 
interpreted as valid and reliable.  The veteran reported a 
series of stressors during military service, such as sexual 
assault during basic training in the army; multiple incidents 
during which other soldiers physically and verbally harassed 
him; two major episodes involving the pulling of a pin of a 
gas grenade in his face, and locking him in a barrel with 
what he thought was a snake and rolling him down a hill; 
witnessing a man shot during the 1968 riots when he was 
assigned to quell the riots; a serious drunk driving accident 
in which he witnessed a marine with a serious puncture wound 
in his throat; and hundreds of funerals attended while on 
funeral detail in the military.  It was noted that these 
experiences had a significant impact on his psychosocial 
functioning.  The examiner concluded that the veteran was in 
acute psychological pain and that, while the test results 
showed some PTSD symptomatology, they did not meet the full 
criteria for a diagnosis of PTSD.  Nevertheless, an opinion 
was rendered that the series of stressors experienced by the 
veteran during his military career had had a significant 
impact on his psychosocial functioning so that it was likely 
that, from these stressors, the veteran had developed a 
generalized anxiety disorder that made him increasingly 
vulnerable to life stressors.  The veteran's symptoms were 
best explained by a diagnosis of generalized anxiety disorder 
with features of subclinical PTSD, and major depressive 
disorder.  

In March 2001 in a hearing before a officer at the RO, the 
veteran testified to the effect that he experienced several 
stressors during military service, including an automobile 
accident in the spring of 1969 during which he was 
unconscious; an incident in 1968 in which he was put in a 
barrel with what he thought was a snake and rolled down a 
hill by fellow soldiers during basic training; and stressful 
experiences while working funeral detail during military 
service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The evidence of record shows that the veteran has now been 
diagnosed as having a generalized anxiety disorder, major 
depressive disorder.  Significantly, the January 2001 
psychiatric evaluation report from the Trauma Recovery 
Program discussed the veteran's medical history and 
symptomatology in great detail, and afforded the veteran 
psychological testing to determine whether a diagnosis of 
post-traumatic stress disorder was applicable.  In rendering 
a multi-axial diagnosis excluding post-traumatic stress 
disorder, the examiner nevertheless noted that the veteran's 
psychiatric disorder was attributable to stressor events that 
occurred while he was in military service.  The logical 
inference from this formulation is that the disorder is 
medically linked, at least in part, to these events.

The veteran's service medical records document an automobile 
accident in 1968, with trauma of the head.  In addition, the 
January 2001 VA examiner opined that the stated in service 
stressors are likely medically linked to the current 
disability, and the veteran has identified the automobile 
accident as one of the in service stressors related to his 
current psychiatric disorder.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
With application of the benefit of the doubt in the veteran's 
favor, the Board finds that service connection for a 
psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002).



Service Connection for Degenerative Arthritis of the Lumbar 
Spine

The veteran is claiming service connection for a disability 
of his lumbar spine.  The current spine disorder is diagnosed 
degenerative arthritis of the lumbar spine.  Review of the 
service medical records shows no complaint or manifestation 
of arthritis.  The veteran did complain of pain in his left 
hip in December 1968 that, on examination, appeared to be in 
the acetabelum or the left lateral border of the sacrum.  He 
had full range of motion.  On examination for separation from 
service, clinical evaluation of the spine was normal.  

The veteran was treated for complaints of chronic low back 
pain at a private facility in 1972.  At that time, the 
veteran stated that one year earlier he had fallen off a 
ladder and that he had had difficulties with his back ever 
since.  A lumbar myelogram was interpreted as normal the 
diagnosis was chronic low back pain.  Additional treatment 
records show that the veteran has had chronic low back pain 
over the years.  

An examination was conducted by VA in September 2004.  The 
examiner reviewed and evaluated the veteran's complete 
medical records.  The veteran was diagnosed as having 
degenerative osteoarthritis of the lumbar spine.  The 
examiner rendered an opinion that there was no evidence to 
make any valid linkage between the symptoms demonstrated by 
the veteran during service and the current complaints of back 
problems.  He based this opinion on the dearth of credible 
medical history and evidence to make such a linkage between 
the remote events in service and the current disability 
manifested 30 years later.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran had complaints of pain that involved his back 
while he was on active duty.  He has testified at his hearing 
on appeal that these complaints should be related to the 
current findings of low back disorder, now diagnosed as 
degenerative arthritis of the lumbar spine.  It is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
specialist who evaluated the veteran in September 2004 
specifically stated that there was no evidence that could 
credibly support such a linkage.  Under these circumstances, 
the claim for service connection for a low back disorder, now 
diagnosed as arthritis of the lumbar spine, must be denied.  


ORDER

Service connection for a generalized anxiety disorder and a 
major depressive disorder is granted.  

Service connection for degenerative arthritis of the lumbar 
spine is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


